The proper inquiry in establishing the character of a party is as to his general character and not as to *Page 30 
specific acts. Vaughn v. State, 17 Ala. App. 35, 81 So. 417. It seems, however, that, after evidence has been introduced as to general character, either good or bad, negative evidence as to the particular phase in which character is put in issue is admissible. Wheat v. State, 18 Ala. App. 554, 93 So. 209; Hussey v. State, 87 Ala. 121, 6 So. 420. But such evidence is confined to specific traits, such as honesty, violence, chastity, etc., involved in the charge, and by a decision of the Supreme Court of this state does not include a practice or habit of violating the prohibition law. So, although a man may have established himself in a community as a notorious "bootlegger," his character for such could not be proven. Ex parte State ex rel., etc., Moss, 209 Ala. 3, 96 So. 450. The court did not err in its various rulings on the admissibility of evidence touching this phase of the case.
The charge given by the court at the request of the state correctly states the law, and its giving does not constitute error.
We find no error in the record, and the judgment is affirmed.
Affirmed.